Citation Nr: 0704167	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico, which denied the 
benefit sought on appeal.


FINDING OF FACT

The competent medical evidence, overall, demonstrates that 
the veteran does not have PTSD.  


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

The weight the Board place on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board). 

A February 2003 VA interim summary, written by a VA fee-basis 
physician, provides a principal diagnosis of PTSD, chronic 
delay (sic).  The physician observes that it was far beyond a 
reasonable doubt that the veteran was suffering from chronic 
PTSD as a result of Vietnam War experiences.  

This report provides some support for the veteran's claim, as 
it was written by a physician.  The report's probative value, 
however, is limited by the fact that the fee-basis physician 
does not relate which, if any, of the veteran's service 
medical records, service personnel records or post-service 
medical records were reviewed.  The fee-basis physician does 
not refer to any findings in the objective medical record or 
provide a rationale for the opinion.  

VA medical reports dated from 2002 to 2004 include 
psychiatric diagnoses other than PTSD.  These records are 
evidence against the veteran's claim, as they demonstrate 
that he does not have PTSD.

The report of an October 2003 VA examination provides that 
the examiner reviewed the veteran's claims file and VA 
psychiatric electronic progress notes, and interviewed the 
veteran.  The report sets forth the relevant pertinent 
history.  

The Axis I diagnosis was major depressive disorder, 
recurrent, severe; it notes that no other mental disorder was 
found.  The examiner concluded that, after reviewing the 
veteran's claims file and performing a clinical history and 
mental status examination, the veteran's mental disorder did 
not meet the DSM-IV criteria to establish a diagnosis of 
PTSD.  The veteran was not able to specify and describe in 
detail a severe or horribly traumatic event experienced in 
combat.  The veteran was not observed to become anxious, 
distressed or depressed when expressing his experiences in 
Vietnam.  He did not report feelings of intense fear, 
helplessness or horror at the time he was experiencing the 
events in Vietnam.  There was no evidence in the veteran's 
clinical picture of avoidance of a stimulus associated with 
trauma and numbing of general responsiveness, which was a 
criterion establishing PTSD.  His memories about Vietnam were 
not intrusive, persistent and distressing thoughts 
interfering with daily function.  The examiner summarized 
that since he was not able to identify a definite extreme 
traumatic stressor, and no PTSD symptoms were identified, he 
could not establish a link between a stressor and the signs 
and symptoms of the veteran's mental disorder.  

The October 2003 VA examination report, overall, constitutes 
highly probative medical evidence against the veteran's 
claim.  The Board recognizes that the VA examiner addresses 
the veteran's lack of combat stressors, although the claimed 
stressors involved identifying corpses at a morgue.  The 
report, however, identifies several additional reasons why 
the veteran's diagnosis was not PTSD: he was not anxious, 
distressed or depressed when expressing his experiences in 
Vietnam; he did not report feelings of intense fear, 
helplessness or horror at the time he was experiencing the 
events in Vietnam; there was no evidence of avoidance of 
stimuli associated with trauma or numbing of general 
responsiveness; and his memories about Vietnam were not 
intrusive, persistent and distressing and did not interfere 
with daily function.

The Board finds that the October 2003 VA examination report 
is especially compelling when compared to the February 2003 
fee-basis report.  The October 2003 report is based on a 
review of the veteran's medical records and the results of 
current medical examination.  The October 2003 VA examination 
report refers to objective findings (or the lack thereof) in 
the medical record, in addition to the veteran's own history.  
The post-service medical record, overall, is found to support 
the October 2003 VA examination results, providing evidence 
against this claim.  Simply stated, it is found that the 
post-service medical record does not, overall, indicate PTSD.

The veteran's own contentions do not support his claim.  The 
veteran himself is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as a medical diagnosis.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that he has a current 
diagnosis of PTSD.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003; a rating 
decision dated in March 2004; and a statement of the case 
dated in February 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claim on 
appeal.  VA need not conduct an additional examination 
because the information and evidence of record, as set forth 
and analyzed above, contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      

ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


